Rumsey, J. :
This judgment should be reversed because there was no sufficient evidence of damages. The measure of damages in this case is the difference between the price which the plaintiff agreed to pay for the stock on the twenty-sixth of February and its value on the twenty-eighth of February, the, day on which it was to have been delivered. The transaction took place in New York city. There is no *193evidence whatever that any dealings were had in this stock in this city. All that the plain tiff endeavored to show was that the stock had been dealt in in Philadelphia, and he gave some facts with regard to an offer made for it in that city. The witnesses stated that seventy-one was bid for the stock on the twenty-sixth of February and that its market quotation on the twenty-eighth ran from sixty-five to seventy-five. There was no evidence of the circumstances under which this bid was made ; whether it was in the open market on the floor of the stock exchange under such conditions as to warrant the conclusion that the person to whom the bid was made had any stock for sale, or that the person making the bid was in a situation to buy it. Such an offer as that is not, I think, any evidence as to the value of the property. It was a mere unaccepted offer in an isolated transaction, and it does not appear that it was made in the market attended by sellers and buyers. (Whitney v. Thacher, 117 Mass. 523, 527; Hanna v. Sandford, 20 Wkly. Dig. 288.) It is quite true that market quotations under certain circumstances are some evidence of value, but they only have that effect where they are based on actual sales of the stock quoted. There was no evidence in the case bearing upon the question of damages, and because the evidence given was entirely insufficient to warrant the jury to find the value of the stock, the judgment should be reversed.
Van Brunt, P. J., and Barrett, J., concurred; O’Brien and Ingraham, JJ., dissented.